         Case 1:17-cv-01813-KPF Document 84 Filed 07/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HAFEEZ SAHEED,

                             Plaintiff,

                     -v.-                                 17 Civ. 1813 (KPF)

CITY OF NEW YORK, KEVIN KENNY,                                 ORDER
WILLIAM NAKELSKI, OU WU, and
JOHN AND JANE DOE 1-10,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      Trial in this matter is scheduled to begin on November 16, 2020. The

parties’ respective jury charge requests, proposed voir dire questions, and any

motions in limine will be due October 2, 2020. Any opposition papers to

motions in limine will be October 16, 2020. The parties should also submit a

joint pretrial order, in accordance with the Court’s Individual Rule 7, on or

before October 2, 2020. The final-pretrial conference will be scheduled for

November 2, 2020, at 3:00 p.m. in Courtroom 618 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York

      SO ORDERED.

Dated:       July 10, 2020
             New York, New York                   __________________________________
                                                       KATHERINE POLK FAILLA
                                                      United States District Judge


A copy of this Order was mailed by Chambers to:
Hafeez Saheed
973 E. 221st Street
Bronx, NY 10469
